DICE, Judge.
Appellant was convicted of aggravated assault upon a female, under an indictment charging him with the offense of assault with intent to murder, and assessed punishment of two years in jail and a fine of $1,000.
The state’s testimony shows that the appellant and Mrs. Geneva Howell, the injured female, had known each other for about a year and had dates together; that on the afternoon of April 23, 1955, appellant came to Mrs. Howell’s apartment and wanted to talk to her and she told him she did not want to talk to him while he was drunk and to come back later. After appellant had followed her into another apartment- and still insisting on talking to- her, he grabbed her around the neck, pushed her out the door, drug her down the stairway and out of the building and pursued her as she ran across the street to a house and then to an automobile. The testimony shows that during the encounter appellant stabbed Mrs. Howell twelve times with a pair of scissors.
Appellant did not testify or offer any evidence in his behalf.
The state’s evidence shows an assault by an adult male upon the person of a female and is sufficient to support the conviction.
No brief has been submitted, and we perceive no error reflected by the informal bills of exception presented in the statement of facts.
The judgment is affirmed.
Opinion approved by the court.